Citation Nr: 0116614	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss disability.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for mitral valve prolapse.  

4.  Entitlement to service connection for a bilateral leg 
disorder to include leg pain.  

5.  Entitlement to service connection for a right eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1983 to June 1987.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted new and material evidence 
to reopen her claims of entitlement to service connection for 
a back disorder, hearing loss disability, and mitral valve 
prolapse; determined that she had not submitted well-grounded 
claims of entitlement to service connection for both a 
bilateral leg disorder to include leg pain and a right eye 
disorder; and denied the claims.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The issues of the veteran's entitlement to service connection 
for both a bilateral leg disorder and a right eye disorder 
are addressed below in the Remand portion of this decision.  


FINDINGS OF FACT

1.  In April 1988, the VA denied service connection for a 
back disorder.  The veteran was informed in writing of the 
adverse decision and her appellate rights in April 1988.  She 
did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the April 1988 rating 
decision is relevant and probative of the issue at hand.  

3.  In April 1988, the RO denied service connection for 
bilateral hearing loss disability.  The veteran was informed 
in writing of the adverse decision and her appellate rights 
in April 1988.  She did not submit a notice of disagreement 
with the decision.  

4.  The documentation submitted since the April 1988 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

5.  In April 1988, the RO denied service connection for 
mitral valve prolapse.  The veteran was informed in writing 
of the adverse decision and her appellate rights in April 
1988.  She did not submit a notice of disagreement with the 
decision.  

6.  The documentation submitted since the April 1988 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying service connection 
for a back disorder is final.  New and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a back disorder has been presented.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2000).  

2.  The April 1988 rating decision denying service connection 
for bilateral hearing loss disability is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability has not been presented.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).  

3.  The April 1988 rating decision denying service connection 
for mitral valve prolapse is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for mitral valve prolapse 
has not been presented.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

In reviewing the issues of whether new and material evidence 
has been submitted to reopen the veteran's claims of 
entitlement to service connection for a back disorder, 
bilateral hearing loss disability, and mitral valve prolapse, 
the Board observes that the Department of Veterans Affairs 
(VA) has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been advised by the statement of the case of the 
evidence that would be necessary for her to substantiate her 
application.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  

II.  Prior Final RO Decision

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  In reviewing an 
application to reopen a veteran's claim of entitlement to 
service connection, the VA must initially determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (2000) in order to have the prior final 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  If new 
and material evidence has been presented, the VA may then 
proceed to evaluate the merits of the claim after ensuring 
that its duty to assist the veteran has been fulfilled.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In April 1988, the VA denied service connection for a back 
disorder, hearing loss disability, and mitral valve prolapse 
as a chronic back disorder was not shown on the most recent 
VA examination for compensation purposes of record; hearing 
loss disability for VA purposes was not shown during active 
service or any time thereafter; and the veteran's mitral 
valve prolapse existed prior to and was not aggravated during 
active service.  In April 1988, the veteran was informed in 
writing of the adverse decisions and her appellate rights.  
She did not submit a notice of disagreement with the 
decisions.  

The evidence upon which the VA formulated its April 1988 
rating decisions may be briefly summarized.  The veteran's 
service medical records reflect that she complained of low 
back pain.  A December 1986 report of medical history notes 
that the veteran reported recurrent back pain.  At her 
February 1987 physical examination for service separation, 
the veteran exhibited no spinal abnormalities.  A February 
1987 Army medical evaluation board report conveys that the 
veteran complained of occasional low back and shoulder pain 
associated with typing.  On examination, the veteran 
exhibited a normal lumbosacral spine.  The veteran was 
diagnosed with mild mechanical low back pain.  The medical 
evaluation board determined that the veteran's mechanical low 
back pain was incurred during active service.  The report of 
a February 1988 VA examination for compensation purposes 
states that the veteran complained of occasional low back 
pain.  The veteran reported that her low back pain was 
initially manifested in 1986 and treated with medication.  On 
examination of the lumbar spine, the veteran exhibited a full 
range of motion with neither muscle spasm nor tenderness.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed straightening associated with muscle spasm and a 
"questionable possibility" of a right spondylolysis at L5 
without any abnormality.  Impressions of a history of lumbar 
strain and "[ruleout] L5 spondylolysis" were advanced.  

The veteran's service medical records make no reference to 
hearing loss disability.  At her February 1997 physical 
examination for service separation, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
20
5
5

The report of the February 1988 VA examination for 
compensation purposes states that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-5
5
LEFT
5
0
5
0
0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The veteran was diagnosed with normal bilateral hearing.  

A September 1980 electrocardiographic evaluation from Lebanon 
Valley General Hospital revealed findings "consistent with, 
but not diagnostic of," mitral valve prolapse.  A September 
1980 private treatment record notes that an impression of 
"[ruleout] mitral valve prolapse" was advanced.  The 
veteran's service medical records convey that the veteran was 
found to exhibit mitral valve prolapse.  An August 1984 
treatment record states that the veteran had a history of 
mitral valve prolapse with no current symptoms.  An October 
1984 electrocardiographic evaluation was noted to be within 
normal limits.  The December 1986 report of medical history 
conveys that the veteran presented a history of "heart 
trouble," "chest pain or pressure," and "shortness of 
breath."  The veteran's history of mitral valve prolapse was 
noted.  At her February 1987 physical examination for service 
separation, the veteran exhibited no cardiovascular 
abnormalities.  A February 1987 Army medical evaluation board 
report conveys that the veteran had a history of chest pain 
since 1980 with electrocardiographic findings consistent with 
mitral valve prolapse.  A contemporaneous 
electrocardiographic study revealed mild mitral valve 
prolapse.  The veteran was diagnosed with symptomatic mitral 
valve prolapse.  The medical evaluation board concluded that 
the veteran's mitral valve prolapse existed prior to service 
entrance and was not aggravated during active service.  The 
report of the February 1988 VA examination for compensation 
purposes relates that the veteran presented a history of a 
preservice diagnosis of mitral valve prolapse and subsequent 
inservice and post-service episodic rapid heartbeat and chest 
pain.  An impression of a history of mitral valve prolapse 
was advanced.  


III.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A.  Back Disorder

The evidence submitted since the April 1988 rating decision 
denying service connection for a back disorder consists of VA 
clinical and examination documentation, private clinical 
documentation, and written statements from the veteran.  A 
May 1993 treatment record from Chris Mason, D.P.M., conveys 
that the veteran complained of increasing low back, right 
gluteal, and right thigh pain.  A March 1998 VA treatment 
entry notes that the veteran complained of "more 
continuous" low back pain.  An impression of low back pain 
was advanced.  An April 1998 VA treatment record states that 
the veteran was prescribed medication for her low back pain.  
A September 1998 VA treatment record states that the veteran 
complained of low back and right leg pain.  An impression of 
lumbar disc syndrome was advanced.  An October 1998 VA 
treatment record reports that the veteran complained of 
radiating low back pain.  An impression of "suspect" L3-4 
herniated nucleus pulposus was advanced.  VA clinical 
documentation dated in November 1998 relates that the veteran 
complained of low back pain with radiculopathy symptoms and 
exhibited no abnormalities on contemporaneous X-ray studies 
of the lumbar spine.  The veteran was prescribed a TENS unit.  

The additional VA clinical documentation reflects that the 
veteran received ongoing treatment for chronic low back pain.  
This new evidence, if accepted as true, cures one of the 
evidentiary defects which existed at the time of the prior 
denial of service connection.  Therefore, it constitutes new 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder.  

B.  Hearing Loss Disability

The evidence submitted since the April 1988 rating decision 
denying service connection for hearing loss disability 
consists of VA clinical and examination documentation, 
private clinical documentation, and written statements from 
the veteran.  In a June 1998 written statement, the veteran 
advanced that she had been treated for hearing loss 
disability during active service.  Clinical documentation 
from Physicians Associates of Florida dated in 1995 and 1996 
indicates that the veteran was diagnosed with bilateral 
serous otitis media.  Hearing loss disability was not 
identified.  An April 1998 VA treatment record states that 
the veteran complained of bilateral hearing difficulty and 
slight ringing in the ears.  An August 1998 VA Ears, Nose, 
and Throat (ENT) clinic treatment record notes that the 
veteran complained of bilateral hearing difficulty and slight 
ringing in the ears of ten years' duration.  Impressions of 
"[ruleout]" bilateral sensorineural hearing loss disability 
and bilateral tinnitus were advanced.  The VA physician 
directed that the veteran should be afforded an audiological 
evaluation.  A March 1999 audiological evaluation states that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
10
20
5
10

Speech audiometry revealed bilateral speech recognition 
ability of 100 percent.  There is a notation on the 
evaluation that it was "not adequate for rating purposes."  
A March 1999 VA treatment record states that the veteran 
complained of decreased hearing and tinnitus since active 
service.  She reported that she had sustained noise exposure 
while working around military trucks and tanks.  The VA 
audiologist commented that the veteran's bilateral auditory 
acuity was within normal limits and her bilateral speech 
recognition was excellent.  

In reviewing the additional documentation submitted into the 
record since the April 1988 rating decision, the Board 
observes that it is cumulative in nature and does not advance 
any competent evidence showing that the veteran has hearing 
loss disability for VA purposes.  The additional evidence 
reflects that the veteran's bilateral auditory acuity was 
again found to be within normal limits.  The veteran's 
statements on appeal are essentially cumulative of her 
previous statements to the effect that she had incurred and 
been treated for hearing loss disability during active 
service.  When the claim was previously denied, there was no 
competent evidence of hearing loss disability for VA 
purposes.  The recent submissions have not cured this defect.  
In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  

C.  Mitral Valve Prolapse

The evidence submitted since the April 1988 rating decision 
denying service connection for mitral valve prolapse consists 
of VA clinical and examination documentation, private 
clinical documentation, and written statements from the 
veteran.  In a September 1988 written statement, the veteran 
advanced that her mitral valve prolapse had been aggravated 
during active service.  A September 1995 treatment record 
from Kathleen Peditto, M.D., conveys that the veteran 
complained of intermittent substernal shooting chest pain.  
She presented a sixteen-year history of mitral valve 
prolapse.  An impression of mitral valve prolapse was 
advanced.  A March 1996 treatment record from Dr. Peditto 
notes that the veteran exhibited a stable mitral valve 
prolapse click.  An impression of mitral valve prolapse was 
again advanced.  

In reviewing the additional documentation submitted into the 
record since the April 1988 rating decision, the Board 
observes that it is cumulative in nature and does not advance 
any competent evidence showing that the veteran's preexisting 
mitral valve prolapse was aggravated during active service.  
The additional documentation notes the veteran's history of 
mitral valve prolapse.  It contains no findings as to the 
effect of the veteran's period of active service upon her 
mitral valve prolapse.  The veteran's statements on appeal 
are essentially cumulative of her previous statements to the 
effect that her mitral valve prolapse had been aggravated 
during active service.  When the claim was previously denied, 
there was no competent evidence of an inservice aggravation 
of the veteran's preexisting mitral valve prolapse.  The 
recent submissions have not cured this defect.  In light of 
the foregoing, the Board finds that new and material evidence 
has not been submitted to reopen the veteran's claim of 
entitlement to service connection for mitral valve prolapse.  


ORDER

The veteran's claim of entitlement to service connection for 
a back disorder is reopened.  To this extent the appeal is 
granted.  

The veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and mitral valve prolapse 
are not reopened.  To this extent, the appeal is denied.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a back disorder is to 
be determined following a de novo review of the entire 
record.  

The veteran contends on appeal that service connection is 
warranted for a bilateral leg disorder and a right eye 
disorder as the claimed disorders were treated during active 
service.  In a September 2000 written statement, the local 
accredited representative asserts that service connection for 
a bilateral leg disorder is warranted as being secondary to 
the back condition now is issue.  

The Board observes that the RO denied the veteran's claims of 
entitlement to service connection for a bilateral leg 
disorder to include leg pain and a right eye disorder upon 
its determination that the veteran had not submitted 
well-grounded claims.  The statutes governing the 
adjudication of claims for VA benefits have recently been 
amended so as to remove the requirement of the submission of 
a well-grounded claim.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate her 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claims for service connection have not been 
considered under the amended statutes.  Therefore, the claims 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran has not been afforded a VA examination for 
compensation purposes since March 1990.  The March 1990 VA 
evaluation was specifically limited to the feet.  The Court 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of her back disorder, bilateral 
leg disorder, and right eye disorder 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after September 1999 be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for appropriate VA examinations 
in order to determine the nature of her 
chronic back, bilateral leg, and right 
eye disabilities, if any and the etiology 
thereof.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner(s) 
should express an opinion for the record 
as to whether it is at least as likely as 
not that any identified back, bilateral 
leg, and right leg disabilities were 
initially manifested during active 
service or were otherwise related 
thereto.  The reasoning for the opinions 
expressed should be explicitly set forth.  
The claims file must be made available to 
the examiner(s) for review.  The 
examination report should reflect that 
such a review was conducted.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a back disorder, a 
bilateral leg disorder, and a right eye 
disorder on a de novo basis.

If the claims are denied, the veteran should be provided with 
a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

